DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 10/4/22 is acknowledged.
With respect to claims 23-26, based on the communication between examiner Underdahl and Ms. Erica Hines dated 9/28/22, the redrafted claims 23-26 will be examined with Group I. Accordingly, claims 1-26 are examined as follow.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 and 11/10/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one device for controlling and/or for modulating/demodulating the at least one organic light emitter” in claim 19; “at least one device for providing the electrical energy” in claim 21; “at least one actuating component “ claim 22 and “a disposable fermentation bag” in claim 24; and “a carrier”, “a dental brace”, “ nose clip”, “a bite guard”, “a ventilator”, “anesthesia device”, “a lung function device”, “a collecting vessel”, and “a capsule” in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
	With respect to the present specification, the “HEADINGS” above need to be included.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least on device for…” in claims 1, 3, 13, 18, 19, 20, and 21; “at least one functional layer system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, lines 11, 18 and claim 12, lines 4 and 7; the phrase “in such a way” is vague and indefinite; what “way” does applicant means here?
b. Claim 1, line 4 has no antecedent basis for “photonic signals”.
c. Claim 1, line 4 recites “at least one device for detecting photonic signals”; claims 3-10, 18-21 also recite “at least one device”; thus, it is not clear if they are the same or different. If they are different, the “at least one device” in claim 1 is not defined.
d. Claims 2, 11, 13, 14-17 and 22-26 are dependent from claim 1; therefore, they are inheriting the deficiencies of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helbing, Rene (EP-1672356 A1) (of record) in view of Stormberg et al (US 2016/0025949) (hereinafter: “Helbing” and “Stormberg”).
Regarding claim 1, figure 2 of Helbing below discloses sensor module (30) for multiparametric analysis of a medium (34), comprising: at least one organic light emitter (42) for emitting a first photonic signal and at least one device (36) for detecting photonic signals (38), wherein the at least one organic light emitter (42) and the at least one device (36) for detecting photonic signals (38) are monolithically formed on a semiconductor substrate (40); at least one functional layer system (32, 44) which at least partially covers the at least one organic light emitter (42) and/or the at least one device (36) for detecting photonic signals (38) and is in contact with the medium (34), wherein the functional layer system (32, 44) is designed in such a way that it has at least one active region (39) having at least one property that can be influenced by at least one property of the medium (34), characterized in that the at least one active region (39) of the functional layer system (32, 34) can be photonically excited by means of the at least one organic light emitter (42) and emits a second photonic signal (38) which is detected by the at least one device (36) for detecting photonic signals (38), the second photonic signal containing information about the at least one property of the medium (i.e., concentration) (par. [0031]).

    PNG
    media_image1.png
    489
    717
    media_image1.png
    Greyscale

Helbing does not explicitly teach that the semiconductor substrate (40) is designed in such a way that at least one second property can be determined by means of a non-photonic measurement principle or the sensor module has at least one component for determining at least one second property, which module is arranged on the semiconductor substrate or a carrier. However, such the feature is known in the art as taught by Stormberg. 
Stormberg discloses a light-emitting device (100), comprising: a substrate (150) having a first surface (155); two or more light-emitting elements (LEEs) (110, 112) disposed on the first surface; and a scattering element (120) surrounding, at least in part, the two or more LEEs (110, 112), the scattering element (120) comprising inelastic scattering centers arranged to scatter light from the two or more LEEs (110, 112), electrical connections for connecting the two or more LEEs to a power source, a non-photonic sensor (340 of figure 3) is used to detecting the temperature and voltage drop; and the electrical connections being arranged such that power to at least one first LEE of the two or more LEEs  (110, 112) is separately adjustable relative to power to at least one second LEE of the two or more LEEs (110, 112) (see figures 1A and 3 below and par. [0011], [0018], [0084] and [0086]).

    PNG
    media_image2.png
    286
    580
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    415
    723
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in sensor module of Helbing an additional a non-photonic sensor for detecting a second properties such as temperature or voltage drop as taught by Stormberg. The rationale for this modification would have arisen from the fact that by measuring addition properties would control the power values of the light emitting elements as suggested by Stormberg (par. [0085]). 
Regarding claim 2, Helbing teaches the use of a polyimide substrate (40) and does not teach that the substrate is designed as a CMOS; however, Helbing suggests that any suitable substrate would work (par. (0023]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the substrate of Helbing by a CMOS substrate whichever suitable for the device.

Regarding claim 3; claim 3 depends on claim 1 which rejected above; thus, when the references are combined, Stormberg discloses at least one device (340) for performing a temperature measurement (applicant is noted that the option “at least one device for performing a temperature measurement” is chosen for this claim, other options are not considered).
Regarding claim 4; claim 4 depends on claim 3 which recites “the at least one device for performing an electrochemical measurement comprises an electrode-on- CMOS or ISFET or ChemFET or ENFET or pH-FET or solid-state electrolyte structure or a combination of the aforementioned”. This limitation fails to further the chosen option (temperature measurement) of claim 3; therefore, it is not considered.
Regarding claim 5; Stormberg teaches the use of a non-photonic sensor for measuring temperature and does not teach that the sensor is a thermocouple sensor; however, the thermocouple sensor is well-known in the art for measuring the temperature. Thus, it would have been obvious to one having ordinary skill in the art to replace the sensor of Stormberg by a thermocouple sensor because they are both function in the same manner.
Regarding claim 6; claim 6 depends on claim 3 which recites “at least one device for performing an impedance measurement comprises an interdigital electrode structure. This limitation fails to further the chosen option of claim 3; therefore, it is not considered.
Regarding claim 7; claim 7 depends on claim 3 which recites “at least one device for performing a magnetic field measurement comprises a Hall sensor”. This limitation fails to further the chosen option (temperature measurement) of claim 3. Therefore, it is not considered.
	Regarding claim 8; claim 8 depends on claim 3 which recites “at least one device for performing a flow rate measurement comprises the principle of a hot wire anemometer”. This limitation fails to further the limitation chosen in claim 3. Therefore, it is not considered.
Regarding claim 9; claim 9 depends on claim 3 which recites “at least one device for performing a heat flow measurement comprises a thermopile sensor”. This limitation fails to further limitation chosen in claim 3. Thus, it is not considered.
Regarding claim 10; claim 10 depends on claim 3 which recites “at least one device for performing a pressure measurement comprises a thin-film sensor or a thick-film sensor or a piezoresistive sensor or a MEMS sensor or a combination of the aforementioned”. This limitation fails to further limitation chosen in claim 3. Thus, it is not considered.
Regarding claims 11-12 and 14, Helbing teaches the use of a plurality of discrete LEDs and a plurality of discrete photodiodes (par. [0011].
Helbing does not explicitly teach that the light sources can be arranged spatially separated from one another at definable positions and which each emit a first photonic signal having wavelengths that differ from one another or each emit a first photonic signal having the same wavelength.
Stormberg teaches the use of a plurality of LEDs (110, 112) can be arranged spatially separated from one another at definable positions and which each emit a first photonic signal having wavelengths that differ from one another or each emit a first photonic signal having the same wavelength (see figure 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the light sources of Helbing spatially separated from one another at definable positions and which each emit a first photonic signal having wavelengths that differ from one another or each emit a first photonic signal having the same wavelength as taught by Stormberg if different active regions of the medium are measured. Thus, increase the speed of the measurement.	
Regarding claim 15; both Helbing and Stormberg do not explicitly teach that the active regions of the functional layer system are designed so that the second photonic signals emitted by separate active regions contain information about various properties of the medium; however, it would have been obvious to one having ordinary skill in the art to rearrange the active regions of the function layer system so that the second photonic signals emitted by separate active regions contain information about various properties of the medium, since it have been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, Helbing teaches that the functional layer system (32, 44) comprises at least one functional layer (32) which is arranged on a functional layer carrier (44) (figure 2).
Regarding claim 17, Helbing teaches that the functional layer carrier (44) is a separate piece of plastic (par. [0025]).
Helbing does not teach that the function layer carrier is designed as an optical lens or as an optical lens array or as an optical filter or as an optical grating or as a combination of the aforementioned; however, the examiner take the Official notice that such the feature is known in the art and it would have been obvious to one having ordinary skill in the art to replace the functional layer carrier (44) of Helbing by a plastic lens, or lens array or filter as long as they are transparent material. In addition, using lens would make sure that all the light from light source is collected and projected onto the active medium.
	Regarding claim 18; Helbing teaches the use of at least one device (i.e., display 50 and processing device that connected to detector 36) for storing data and/or for evaluating and influencing data and/or for transmitting data and/or for communication (par. [0028] and [0033]).
Regarding claim 19, Stormberg teaches the use of at least one device (330) for controlling and/or for modulating/demodulating the at least one organic light emitter (310) and/or the at least one device (320) for detecting photonic signals (figure 3).
Regarding claim 20, Helbing and Stormberg teach at least one device is formed monolithically in the semiconductor substrate (see figure 2 of Helbing and figure 1A of Stormberg).
Regarding claim 21, since the sensor module of Helbing including light source, sensor display and processing unit; thus, it is inherent that the sensor module has at least one device for providing the electrical energy to be used for operating the sensor module.
Regarding claim 22, Stormberg discloses a temperature sensor (claim 45) and a controller unit (330) for controlling the signals to the driver that drives the LEEs (310) (par. [0086]).
Stormberg does not teach at least one actuating component such as a heater arranged on the sensor module. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Stormberg a heater and a controller for controlling the temperature of the LEEs so that the temperature is always at a constant level. 
Regarding claim 23, Helbing teaches that the sensor module could be different types of sensors such as bio-sensors, chemical sensors, etc.. (par. [0001]).
Helbing does not clearly state the sensor module is used in a lab-on-a-chip system; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor module of Helbing by using in a lab-on-a-chip system because it does not matter where to be used, the sensor module would function in the same manner.
Regarding claim 25, Helbing teaches a method for monitoring vital parameters comprising using the sensor module to measure one or more analytes (see abstract and par. [0002]).
Regarding claim 26, Helbing teaches that the sensor module is arranged in a collecting vessel for blood samples (par. [0004]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helbing and Stormberg as applied to claim 1 above, and further in view of Rosicke et al (8,242,461).

Regarding claim 13, Helbing does not explicitly teach that the at least one device for detecting photonic signals is arranged directly below at least one organic light emitter; however, such the feature is known in the art as taught by Rosicke et al.
Rosicke et al, from the same field of endeavor, discloses an integrated test element which comprises a device for detecting at least one analyte in a sample (142) in which the device (110) comprises an OLED (126) and at least one device (i.e., photodetector 116) arranged directly below at least one OLED (126) (see figure 1C below).

    PNG
    media_image4.png
    294
    598
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the photodetector and the OLED of Helbing so that the at least one device for detecting photonic signals is arranged directly below at least one organic light emitter as taught by Rosicke et al because this is a known arrangement which is known to serve for the purpose of Helbing. In addition, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helbing and Stormberg as applied to claim 1 above, and further in view of Wynn et al (2012/0162650).
Regarding claim 24, Helbing does not teach that the sensor module is used for monitoring fermentation in a disposable fermentation bag; however, such the feature is known in the art as taught by Wynn et al.
Wynn et al discloses a self-aligning light source and detector assembly in which a sensor module (i.e., probe head 12) is designed to attached to a disposable fermentation bag (par. [0018]) for monitoring fermentation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the sensor module of Helbing by using the sensor module of Helbing for measuring fermentation in a disposable fermentation bag as taught by Winn et al because it does not matter where to be used, the sensor module would function in the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 22, 2022